          Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 1 of 40



   James M. Wagstaffe (95535)
 1 Frank Busch (258288)
   WAGSTAFFE, VON LOEWENFELDT,
 2 BUSCH & RADWICK LLP
   100 Pine Street, Suite 725
 3 San Francisco, CA 94111
   Tel: (415) 357-8900
 4 Fax: (415) 357-8910
   wagstaffe@wvbrlaw.com
 5 busch@wvbrlaw.com

 6

 7 Carol C. Villegas (pro hac vice forthcoming)
   Michael P. Canty (pro hac vice forthcoming)
 8 Melissa H. Nafash (pro hac vice forthcoming)
   Ross M. Kamhi (pro hac vice forthcoming)
 9 LABATON SUCHAROW LLP
   140 Broadway
10
   New York, NY 10005
11 Tel: (212) 907-0700
   Fax: (212) 818-0477
12 cvillegas@labaton.com
   mcanty@labaton.com
13 mnafash@labaton.com
   rkamhi@labaton.com
14

15 Attorneys for Plaintiff and the Proposed Class

16

17                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
18

19
     SARAH WELLMAN, individually and on                         3:21-cv-01099
                                                     Case No.: ______________
20   behalf of all others similarly situated,
21                  Plaintiff,                       CLASS ACTION COMPLAINT
22                                                   JURY TRIAL DEMANDED
     v.
23
     Flo Health, Inc., a Delaware corporation.
24
                    Defendant.
25

26

27

28
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 2 of 40




 1             Plaintiff Sarah Wellman (“Plaintiff”), on behalf herself and all others similarly situated,

 2 asserts the following against Defendant Flo Health, Inc. (“Flo Health”), based upon personal

 3 knowledge, where applicable, information and belief, and the investigation of counsel.

 4                                      SUMMARY OF ALLEGATIONS

 5             1.      Flo Health owns and developed the Flo Period & Ovulation Tracker (“Flo App” or

 6 “App”), one of the most popular health and fitness mobile applications.

 7             2.      The Flo App purports to use artificial intelligence to provide advice and assistance

 8 related to women’s health, such as by serving as an ovulation calendar, period tracker, pregnancy
 9 guide, and wellness and lifestyle tracker.

10             3.      Flo Health touts that its app is the “#1 mobile product for women’s health.” The
11 Flo App has been installed more than 165 million times and has over 38 million monthly active

12 users. The App has also been rated the #1 period tracker in the United States based on active

13 audience and as the #1 most downloaded health app in the Apple App Store. 1

14             4.      In order to use the Flo App, millions of users—including Plaintiff—provide Flo

15 Health with personally identifying information (e.g., their names, email addresses, dates of birth,

16 and places of residence), along with intimate details about their sexual health, menstruation cycles,

17 gynecological health, and physical well-being through a series of “survey questions.” These

18 questions cover extremely personal topics and include, for example: (1) “do you experience any

19 pain during sex?” (2) “how often do you have sex?” (3) “how often do you masturbate?” (4) “have

20 you noticed a decrease in sexual desire?” (5) “are you sexually active during your period?” and (6)

21 “What type of relationship do you have at present?”

22             5.      Users also provided intimate, personal health details in response to probing survey

23 questions about health and wellness, such as: (1) “do you smoke” (2) “how often do you

24 experience stress? (3) “do you want to change your weight?” (4) “do you follow a particular diet?”

25 (5) “how often do you exercise?” (6) “do you get yeast infections?” (6) “do you have any chronic

26 diseases?” and (7) “do you have any reproductive system diseases?”

27
     1
         The Flo App was also feature as the “App of the Day” in the Apple App Store in over 30 countries.
28
                                                            2
                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 3 of 40




 1             6.       Within the first few minutes of using the Flo App, users answer over thirty survey

 2 questions like these. As users continue to use the app, they are encouraged by Flo Health to

 3 provide more and more intimate health data, including daily information about whether they have

 4 their period, their weight, how long they slept, whether they had sex (as well as their sex drive, if

 5 sex was unprotected, or if they masturbated), their mood (ranging from “calm” to “very self-

 6 critical,”) and if they have any health symptoms (like headaches, breast tenderness, acne, or

 7 fatigue).

 8             7.       By providing this information, Flo Health claims to predict ovulation, aid in
 9 pregnancy and childbirth, and provide lifestyle and wellness suggestions, allowing users to “take

10 full control of [their] health.”

11             8.       Plaintiff and Class members provided this information to Flo Health based on the
12 company’s repeated assurances that their intimate health data would remain protected and

13 confidential and would not be disclosed to third parties.

14             9.       Flo Health’s privacy policies and public assurances have claimed—time and time
15 again—that Flo Health would not share users’ intimate health data with anyone. Flo Health’s

16 website touts that “[p]rivacy in the digital age is of utmost importance. Flo provides a secure

17 platform for millions of women globally.” 2

18             10.      Similarly, Flo Health’s privacy policy states, in all capital letters, that it “WILL

19 NOT TRANSMIT ANY OF YOUR PERSONAL DATA TO THIRD PARTIES, EXCEPT IF IT

20 IS REQUIRED TO PROVIDE THE SERVICE TO YOU (E.G. TECHNICAL SERVICE

21 PROVIDERS), UNLESS WE HAVE ASKED FOR YOUR EXPLICIT CONSENT.” Flo Health

22 assured users that these third parties would not receive “survey results,” “information regarding

23 your marked cycles, pregnancy, symptoms, notes” or information about “which articles [users]

24 view” i.e., users’ intimate health data. Flo Health further assured users that these third parties

25 “will never use such information for any other purpose except to provide services in connection

26

27
     2
         About Us, FLO HEALTH, INC., https://flo.health/our-mission (last visited Jan. 27, 2021).
28
                                                              3
                                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 4 of 40




 1 with the App.” 3

 2             11.     These assurances were patently false. In February 2019, a report published by the

 3 Wall Street Journal revealed that, despite Flo Health’s promises that it would not share intimate

 4 health data, Flo Health had spent years disclosing the intimate health data that users entered into

 5 the Flo App to dozens of third parties, including major advertising companies such as Facebook,

 6 Inc. (“Facebook”) and Google, LLC (“Google”), who were free to use this data for their own

 7 purposes.

 8             12.     In response to this revelation, the Federal Trade Commission (“FTC”) launched its
 9 own investigation into Flo Health’s data privacy and disclosure practices and ultimately filed a

10 complaint, charging Flo Health with making a variety of fraudulent misrepresentations to Flo App

11 users in violation of their privacy rights.

12             13.     On January 13, 2021, Flo Health entered into a settlement with the FTC that
13 prohibited Flo Health from further misrepresenting the purposes for which or entities to whom it

14 discloses users’ intimate health data, as well as obtain an independent review of its privacy policy,

15 obtain user consent before sharing their data, and notify third parties that previously received

16 users’ intimate health data to destroy that information. 4

17             14.     If Plaintiff and Class members had known that Flo Health would share their

18 intimate health data, they would not have used the Flo App.

19             15.     Flo Health’s data disclosure practices constitute an extreme invasion of Plaintiff’s

20 and Class members’ right to privacy and violates federal and state statutory and common law.

21                                       JURISDICTION AND VENUE

22             16.     This Court has jurisdiction over the subject matter of this action pursuant to 28

23 U.S.C § 1332(d), because the amount in controversy for the Class exceeds $5,000,000 exclusive of

24

25   3
      Privacy Policy, FLO HEALTH, INC., https://flo.health/privacy-policy-archived/may-25-2018 (effective
     May 25, 2018).
26   4
         Developer of Popular Women’s Fertility-Tracking App Settles FTC Allegations that it Mislead Consumers
27 About the Disclosure of their Health Data, FTC, (Jan. 13, 2021), https://www.ftc.gov/news-events/press-
     releases/2021/01/developer-popular-womens-fertility-tracking-app-settles-ftc.
28
                                                          4
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 5 of 40




 1 interest and costs, there are more than 100 putative class members defined below, and minimal

 2 diversity exists because a significant portion of putative class members are citizens of a state

 3 different from the citizenship of Defendant.

 4             17.    This Court also has jurisdiction over the subject matter of this action pursuant to 28

 5 U.S.C. § 1331 since this suit is brought under the laws of the United States, i.e., the Stored

 6 Communications Act, 18 U.S.C. § 2702, et seq., and supplemental jurisdiction pursuant to 28

 7 U.S.C. § 1367 over the remaining state common law and statutory claims as these state law claims

 8 are part of the same case or controversy as the federal statutory claim over which the Court has
 9 original jurisdiction.

10             18.    This Court has specific personal jurisdiction over Flo Health because it consented
11 to jurisdiction in this District in its Terms of Use, which states:

12             Any dispute arising from this Agreement shall be governed by the laws of the State
13             of California without regard to its conflict of law provisions. SOLE AND
               EXCLUSIVE JURISDICTION FOR ANY ACTION OR PROCEEDING
14             ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE IN
               AN APPROPRIATE STATE OR FEDERAL COURT LOCATED IN SAN
15             FRANCISCO COUNTY, STATE OF CALIFORNIA . . . . 5
16             19.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b), (c), and (d) because
17 Flo Health transacts business in this District and a substantial portion of the events giving rise to

18 the claims occurred in this District.

19             20.    Intra-district Assignment: A substantial part of the events and omissions giving rise
20 to the violations of law alleged herein occurred in the County of San Francisco, and as such, this

21 action may properly be assigned to the San Francisco or Oakland divisions of this Court pursuant

22 to Civil Local Rule 3-2(c).

23                                                 PARTIES
               A.     Plaintiff
24

25             21.    Plaintiff Sarah Wellman (“Plaintiff”) is a natural person and citizen of California

26 and a resident of Sonoma County.

27
     5
         Terms of Use, FLO HEALTH, INC., https://flo.health/terms-of-service (effective Feb. 5, 2020).
28
                                                         5
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 6 of 40




 1            22.   Plaintiff Wellman downloaded the Flo App from the Apple app store in 2018 and

 2 was an active user until March 2020.

 3            23.   Plaintiff Wellman provided Flo Health with her intimate health data, including

 4 information and/or symptoms about her health and wellness, menstruation cycle, sexual activity,

 5 and pregnancy.

 6            24.   Plaintiff Wellman believed that her intimate health data would stay private and that

 7 Flo Health would not disclose this information to third parties, like Facebook or Google. Plaintiff

 8 Wellman did not consent or provide permission for Flo Health to do so.
 9            25.   In direct contravention to its privacy policy and public assurances, Flo Health
10 disclosed Ms. Wellman’s intimate health data without her knowledge or consent to third parties.

11            26.   Plaintiff Wellman would not have used the Flo App if she had known that they
12 would share her intimate health data with third parties.

13            B.    Defendant
14            27.   Defendant Flo Health, Inc. is a Delaware corporation with principal executive
15 offices located at 1013 Centre Road, Suite 403-B, Wilmington, Delaware 19805.

16                                     FACTUAL BACKGROUND

17     I.     Founding of Flo Health, Inc.

18            28.   Flo Health began as a startup in 2015 owned by a group of mobile app developers

19 based in Minsk, Belarus. That same year, the company released the Flo App, the first mobile

20 application to make use of artificial intelligence to accurately predict reproductive cycles.

21            29.   When first launched, the Flo App operated essentially as a calendar that allowed

22 users to track their period and ovulation. Over time, the App’s developers expanded the Flo App’s

23 functionality to assist with all phases of the reproductive cycle, including the start of menstruation,

24 cycle tracking, preparation for conception, pregnancy, early motherhood, and menopause. The Flo

25 App also expanded to provide users overall health and wellness suggestions.

26            30.   As Flo App’s features expanded, the App requested a wider and wider range of

27 personal information from its users, including intimate personal details like a user’s history of

28
                                                       6
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 7 of 40




 1 contraceptive methods, vaginal discharge, diseases, water intake, weight, pains and other physical

 2 or mental symptoms, mood swings, and sexual activity (including the users’ sexual desire levels,

 3 whether they experience pain during sex, or did not use protection). Users can also write “personal

 4 notes” to log additional information in the App.

 5          31.     In 2017, Flo Health further expanded Flo App’s functionality to include social

 6 media features alongside its services as a health product. The App’s developers included a new

 7 community section on the App, allowing users to anonymously ask and answer questions related

 8 to women’s health.
 9          32.     That same year, Flo Health gained international attention by working with the
10 United Nations Population Fund as part of its “Let’s Talk About it. Period.” campaign, which

11 aimed to increase public awareness of social and health issues related to menstruation.

12          33.     Throughout this period, Flo App steadily grew more popular. By December 2020,
13 150 million users had downloaded the App. The App has been rated #1 period tracker in the

14 United States based on active audience and as the #1 most downloaded health app in the Apple

15 App Store.

16          34.     Through its success, Flo Health has gathered and collected intimate health details
17 from over 100 million users, including Plaintiff. Users provided this information based on Flo

18 Health’s repeated assurances that this information would remain private and that they would not

19 share users’ intimate health data.

20          35.     Flo Health promised that it would, under no circumstances, share users’ intimate

21 health data without user consent. While Flo Health disclosed it might share “certain” information

22 with third-parties who it uses to “supply software applications, web hosting an other technologies

23 for the App,” Flo Health promised this would not include “information regarding your marked

24 cycles, pregnancy, symptoms, notes and other information entered by [users]” or “survey results”

25 and “articles [users] view.”

26          36.     However, in February 2019, the Wall Street Journal released a bombshell report

27 revealing for the first time that Flo Health shares its users’ intimate health data with third-parties,

28
                                                       7
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
               Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 8 of 40




 1 like Facebook and Google, including when a user was on their period or intended to get pregnant. 6

 2               37.    Further investigations have revealed that Facebook was not the only third-party to

 3 which Flo Health disclosed consumers’ intimate health data. Between at least 2016 and 2019, Flo

 4 Health contracted with dozens of third-party firms to provide, among other things, various

 5 marketing and analytics services in connection with the Flo App. These firms included Facebook,

 6 Google, and mobile analytics firms AppsFlyer Ltd. (“AppsFlyer”) and Flurry, Inc. (“Flurry”).

 7               38.    Despite Flo Health’s representations that third parties would not receive users’

 8 survey results and “information regarding your marked cycles, pregnancy, symptoms, notes and
 9 other information entered by [users],” Flo Health disclosed users’ intimate health data to third

10 parties, including some of the largest advertising companies in the country.

11               39.    Further, despite Flo Health’s promise that third parties would only receive data “as
12 necessary to perform their work” and “will never use such information for any other purpose

13 except to provide services in connection with the App,” Flo Health did not contractually limit how

14 these third parties could use this data.

15               40.    In fact, the terms of service governing Flo Health’s agreement with these third
16 parties allowed them to use the data for their own purposes, completely unrelated to services

17 provided in connection with the App.

18               41.    Flo Health entered into these contracts to disclose users’ sensitive health data

19 without Plaintiff’s and Class members’ knowledge or consent, in violation of their privacy rights

20 and federal law.

21       II.     Flo Health Designed its App to Facilitate the Collection of Users’ Private Data

22               42.    Flo Health designed the Flo App to request users to input intimate health and

23 lifestyle-related information under the guise that they would receive better services. When a user

24 creates a new account on the Flo App, the app will ask the user several question related to the

25

26   6
         Sam Schechner and Mark Secada, You Give Apps Sensitive Personal Information. Then They Tell
27 Facebook, WALL STREET JOURNAL, (Feb. 22, 2019 11:07 AM), https://www.wsj.com/articles/you-give-
     apps-sensitive-personal-information-then-they-tell-facebook-11550851636.
28
                                                          8
                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 9 of 40




 1 timing of their menstrual cycle, the discomfort of their menstrual cycle, mood swings, preferred

 2 birth control methods, reproductive health disorders, and their level of satisfaction with their sex

 3 life and romantic relationships. Some of these questions are reflected in the example screenshots

 4 below:

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     9
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 10 of 40




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19          43.     The Flo App asks users to input over 30 responses to intimate, personal questions

20 like these all while setting up the App for the first time, including the following:

21                  a.     How long have you been trying to conceive?

22                  b.     Do you have any reproductive diseases?

23                  c.     What medication are you currently taking? How often?

24                  d.     How often do you have sex?

25                  e.     Do you experience any pain during sex?

26                  f.     How often do you masturbate?

27                  g.     Is it easy for you to orgasm?

28
                                                      10
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 11 of 40




 1         44.     The Flo App also regularly encourages users to update the App with vast quantities

 2 of additional intimate health-related information as they continue to use the App. For example, the

 3 interface of the Flo App suggests that users “[l]og your menstruation days in a handy period

 4 calendar, ovulation and fertility tracker, schedule menstrual cycle reminders, record moods and

 5 PMS symptoms, use a due date calculator, follow a pregnancy calendar . . . .” As the screenshots

 6 below demonstrate, the information collected is extremely sensitive and includes information

 7 about a user’s sexual activity, sex drive, mood, premenstrual systems, and vaginal discharge,

 8 among other things:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
           45.     Flo Health entices users to input this information to “stay on top of [their] health,”
26
     explaining that “[l]ogging symptoms helps Flo detect possible imbalances in your body and
27

28
                                                     11
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 12 of 40




 1 advi[s]e you to see a doctor.”

 2          46.        By encouraging millions of users to provide extensive information about their

 3 emotional and physical health, as well as their personal lifestyles and sexual activity, to the Flo

 4 App, Flo Health has collected massive volumes of deeply intimate health data about millions of

 5 consumers, including Plaintiff.

 6          47.        Despite Flo Health’s repeated representations from 2017 to 2019 that it would

 7 protect users’ intimate private information, Flo Health contracted with numerous third parties

 8 granting them full access to any information obtained from Flo App users, which they could use
 9 for their own purposes, including advertising and product improvement unrelated to the Flo App.

10          48.        Specifically, Flo Health provided third parties with “Standard App Events” and
11 “Custom App Events” created each time users interact with the Flo App. “Standard App Events”

12 are records of routine app functions, such as launching or closing the app, while “Custom Apps

13 Events,” are records of user-app interactions unique to the app itself. For example, when a user

14 enters menstruation dates, their weight, sleep cycle, mood, physical or mental symptoms, or any

15 other information in the Flo App, the Flo App registers the user’s interaction with that feature as a

16 Custom App Event. Through these Custom App Events, every single interaction within the Flo

17 App is recorded and stored.

18          49.        Flo Health receives and stores a record of all the Custom App Events that occur in

19 the Flo App across its users’ devices. Flo Health claims to make use of these records to improve

20 the Flo App’s functionality and identify which features are likely to interest new users.

21          50.        Flo Health purposefully designed the Custom App Events of the Flo App to have a

22 descriptive title. For example, when a user enters the week of their pregnancy into the app’s

23 calendar, the Flo App records the Custom App Event “R_PREGNANCY_WEEK_CHOSEN.”

24 When a user selects a feature to receive menstruation reminders in the “wanting to get pregnant

25 branch”        of     the    app,    the    Flo    App     records    the   Custom      App     Event

26 “P_ACCEPT_PUSHES_PERIOD.”

27          51.        As early as 2016, Flo Health integrated software development tools, known as

28
                                                        12
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 13 of 40




 1 “software development kits” (“SDKs”) into the Flo App. These SDKs were provided by third-

 2 party marketing and analytics firms, such as Facebook, Google, Flurry and AppsFlyer, and

 3 allowed these firms to review information that users put into the Flo App through Custom App

 4 Events.

 5           52.    As a consequence of the way that Flo Health titles the Custom App Events of the

 6 Flo App, the Custom App Events convey intimate details about a users’ health, including their

 7 menstruations, fertility, or pregnancies. For example, if a user indicates a date in the pregnancy

 8 calendar, Flo Health is disclosing to third-party marketing and analytics firms, such as Facebook,
 9 Google, Flurry and AppsFlyer, that its user is pregnant. If that user then removes dates from the

10 pregnancy calendar, Flo Health is disclosing to third-party marketing and analytics firms, such as

11 Facebook, Google, Flurry and AppsFlyer, that its user’s pregnancy was either voluntarily or

12 involuntarily terminated. Thus, a Flo Health developer or third party reviewing a record of a

13 user’s Custom App Events learns intimate health information about that user, including their

14 reproductive cycle and family planning decisions.

15           53.    By including intimate health information in the title of the Custom App Events, Flo
16 Health disclosed user’s intimate health information to third parties. This directly contradicts Flo

17 Health’s statements in its privacy policies that it would not disclose this information.

18           54.    Despite assurances made to consumers, the company spent years disclosing the

19 intimate health information of millions of users in the form of Custom App Events. For example,

20 Flo Health disclosed Custom App Event information to:

21                  a.     Facebook from at least June 2016 to February 2019;

22                  b.     Flurry from at least June 2016 to February 2019;
23                  c.     Google’s subsidiary Fabric from at least November 2016 to February 2019;
24
                    d.     AppsFlyer from at least May 2018 to February 2019; and
25
                    e.     Google from at least September 2018 to February 2019.
26

27

28
                                                      13
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
               Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 14 of 40




 1 III.          Flo Health’s Failure to Obtain User Consent

 2               55.    Between 2017 and 2019, Flo Health made repeated representations to Flo App

 3 users, promising that it would keep intimate health data they entered into the App private, and that

 4 Flo Health would only use Flo App users’ data in order to provide and improve Flo App’s

 5 services.

 6               56.    Based on Flo Health’s representations and the guarantees made in the company’s

 7 Privacy Policy, millions of users entrusted Flo Health with intimate information regarding their

 8 physical and mental health, romantic relationships, sex life, and lifestyle preferences.
 9               57.    Flo Health’s privacy policy assures customers that “[w]hen you use Flo, you are
10 trusting us with intimate personal information. We are committed to keeping that trust, which is

11 why our policy as a company is to take every step to ensure that individual user’s data and privacy

12 rights are protected . . . .” 7

13               58.    More specifically, the Flo Health privacy policy, effective between August 28,

14 2017 and February 19, 2019, stated that Flo Health “may share certain” personal data with third

15 parties, but only “information that is reasonably necessary to perform their work” which involves

16 “supply[ing] software applications, web hosting, and other technologies for the App.” 8

17               59.    The same Flo Health privacy policy stated that any information shared with third

18 parties “exclud[ed] information regarding your marked cycles, pregnancy, symptoms, notes

19 and other information that is entered by you and that you do not elect to share.” (emphasis

20 added). 9

21               60.    The same Flo Health privacy policy stated that third parties could not use Flo App

22 users’ personal information “for any other purpose except to provide services in connection with

23 the App.” 10

24
     7
         Privacy Policy, FLO HEALTH, INC., https://flo.health/privacy-policy (effective Oct. 24, 2020).
25   8
         Privacy Policy, FLO HEALTH, INC., https://flo.health/privacy-policy-archived/aug-28-2017 (effective Aug.
26 28, 2017).
     9
         Id.
27
     10
          Id.
28
                                                             14
                                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                CASE NO. ____________
          Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 15 of 40




 1          61.     Furthermore, later versions of the Flo Health privacy policy, effective between May

 2 25, 2018 and February 19, 2019, specifically stated that Flo Health would not disclose “any data

 3 related to health” to either of the mobile analytics firms AppsFlyer or Flurry: 11

 4          a.      “AppsFlyer is a mobile marketing platform. We may share certain non-
                    identifiable information about you and some Personal Data (but never any
 5
                    data related to health) in order to carry out marketing activities and
 6                  provide you better and more targeted, tailor-made service.” (emphasis
                    added)
 7
            b.      “We may share certain non-identifiable information about you and some
 8                  Personal Data (but never any data related to health) with Flurry.”
 9          62.     Consistent with the assurances made in the Flo Health privacy policy, new users of
10 the Flo App receive a notification, informing them that personal data disclosed to AppsFlyer is

11 “strictly limited” to technical identifiers, age groups, subscription status, and data indicating that

12 the App has been opened by the user.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Privacy Policy, FLO HEALTH, INC., https://flo.health/privacy-policy-archived/may-25-2018 (effective
     11

     May 25, 2018).
28
                                                        15
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 16 of 40




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
                63.   Flo Health’s privacy policy made similar assurances regarding Facebook, Google,
20
     and Google’s subsidiary Fabric. The privacy policy stated that these third parties would only
21
     receive “non-personally identifiable information,” “[p]ersonal Data like device identifiers,” or
22
     “device identifiers.” The Privacy Policy did not indicate that these third parties would receive
23
     access to any record of the Custom App Events (containing intimate health data) registered by the
24
     Flo App. 12
25
                64.   Specifically, the Flo Privacy Policy stated as follows:
26

27
     12
          Id.
28
                                                        16
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 17 of 40




            a.     “We use Facebook Analytics and Google Analytics tools to track installs of
 1                 our App. Normally, Facebook and Google collect only non-personally
 2                 identifiable information, though some Personal Data like device
                   identifiers may be transferred to Facebook ....” (emphasis added).
 3
            b.     “Fabric may use device identifiers that are stored on your mobile device
 4                 and allow us to analyze your use of the App in order to improve our app
                   feature [sic].” (emphasis added).
 5

 6          65.    By disclosing Custom App Events that users generated through interacting with the

 7 Flo App, Flo Health consistently violated these terms of its Privacy Policy. As explained above,

 8 Custom App Events include explicit, intimate health data related to a user’s reproductive cycles,
 9 fertility, and other health-related information. When Flo Health shared access to Custom App

10 Events with third parties, Flo Health disclosed intimate “data related to health.”

11          66.    Flo Health further violated the guarantees made in its Privacy Policy by agreeing to

12 contractual terms that directly contradicted its Privacy Policy. When entering into contracts with

13 numerous third parties, Flo Health agreed to boilerplate terms of service which permitted the third

14 party to use any information obtained from Flo App users for the third party’s own purposes,

15 including purposes explicitly excluded by the Flo Privacy Policy, such as advertising and

16 marketing:

17          a.     Facebook’s Business Tools Terms stated: “We use [aggregated] Event Data
                   to personalize the features and content (including ads and
18                 recommendations) we show people on and off our Facebook Company
                   Products .... We may also use Event Data ... for research and development
19
                   purposes, and to ... improve the Facebook Company Products.” That “Event
20                 Data” includes Custom App Events.

21          b.     Google Analytics’s Terms of Service stated: “Google and its wholly owned
                   subsidiaries may retain and use ... information collected in [Flo Health’s]
22                 use of the service.”
23
            c.     AppsFlyer’s Terms of Use stated: “You hereby allow AppsFlyer to collect,
24                 store, use and process Customer Data,” where “Customer Data” was
                   defined to include “data concerning the characteristics and activities” of app
25                 users.
26          d.     The Fabric Software and Services Agreement stated: “[Flo Health]
27                 acknowledges and agrees that Google [Fabric] may use Usage Data for its
                   own business purposes,” where “Usage Data” was defined to mean “all
28
                                                      17
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
           Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 18 of 40




                       information, data and other content, not including any [identifying data],
 1                     received by Google related to [Flo Health]’s use of the Fabric
 2                     Technology. 13

 3             67.     As a result, at least one of these third parties, Facebook, used Flo App Custom

 4 Event data for its own research and development purposes.

 5             68.     Following publication of the Wall Street Journal report exposing Flo Health’s

 6 privacy violations, Flo Health received several hundred complaints from Flo App users about the

 7 unauthorized disclosures of health information to Facebook. For example, users stated:

 8             a.      “I’m absolutely disgusted at this invasion of my most personal
 9                     information.”

10             b.      “This is private personal data and I feel disgusted that you are now making
                       this data available to third parties.”
11
               c.      “Why would you EVER think it is ok to share that personal, private
12                     information with a third party?”
13
               69.     Alice Berg, a 25-year old student, told the Wall Street Journal “I think it’s
14
     incredibly dishonest of them that they’re just lying to their users especially when it comes to
15
     something so sensitive.” 14
16
               70.     Additionally, following the Wall Street Journal publication over 100 Flo App users
17
     asked Flo Health to delete their accounts and/or data or told Flo Health they were deleting, or
18
     would be deleting, the Flo App.
19
     IV.       Plaintiff and Class Members Have a Reasonable Expectation of Privacy
20
               71.     Plaintiff and Class members have a reasonable expectation of privacy in their
21
     intimate health data, which Defendant collected, stored, and disclosed to third parties.
22
               72.     A number of studies examining the collection and disclosure of consumers’
23
     intimate personal data confirms that the disclosure of intimate personal data from millions of
24

25   13
       Complaint, In the Matter of Flo Health Inc., FEDERAL TRADE COMMISSION, No. 1923133,
     https://www.ftc.gov/system/files/documents/cases/flo_health_complaint.pdf
26   14
          Sam Schechner and Mark Secada, You Give Apps Sensitive Personal Information. Then They Tell
27 Facebook, WALL STREET JOURNAL, (Feb. 22, 2019 11:07 AM), https://www.wsj.com/articles/you-give-
     apps-sensitive-personal-information-then-they-tell-facebook-11550851636.
28
                                                         18
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
           Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 19 of 40




 1 individuals, as Flo Health has done here, violates expectations of privacy that have been

 2 established as general social norms.

 3           73.    Privacy polls and studies uniformly show that the overwhelming majority of

 4 Americans consider one of the most important privacy rights to be the need for an individual’s

 5 affirmative consent before a company collects and shares its customers’ personal data.

 6           74.   For example, a recent study by Consumer Reports shows that 92% of Americans

 7 believe that internet companies and websites should be required to obtain consent before selling or

 8 sharing their data and the same percentage believe internet companies and websites should be
 9 required to provide consumers with a complete list of the data that has been collected about

10 them. 15 Moreover, according to a study by Pew Research, a majority of Americans, approximately

11 79%, are concerned about how data is collected about them by companies. 16

12           75.   Flo Health purported to act consistently with consumer expectations by promising

13 not to share their intimate health data with third parties and by promising that the limited data that

14 they did share would only be used to provide the Flo App’s services.

15           76.   Despite these assurances, Flo Health disclosed users’ intimate health data to third

16 parties without their consent, allowing these companies to use this information for any purpose.

17 This constitutes a violation of Plaintiff’s and Class members’ privacy interests, as demonstrated by

18 the outrage users conveyed when they learned that their intimate health data was disclosed by Flo

19 Health to third parties. For example, as one user stated: “Why would you EVER think it is ok to

20 share that personal, private information with a third party?”

21
      V.     The FTC has Filed Suit and Entered into a Settlement Based on Flo Health’s Privacy
22           Violations
23

24   15
           Consumers Less Confident About Healthcare, Data Privacy, and Car Safety, New Survey Finds,
   CONSUMER REPORTS (May 11, 2017), https://www.consumerreports.org/consumer-reports/consumers-less-
25 confident-about-healthcare-data-privacy-and-car-safety/.

26
     16
            Americans and Privacy: Concerned, Confused, and Feeling Lack of Control Over Their Personal
   Information, PEW RESEARCH CENTER, (Nov. 15, 2019),
27 https://www.pewresearch.org/internet/2019/11/15/americans-and-privacy-concerned-confused-and-feeling-
   lack-of-control-over-their-personal-information/.
28
                                                      19
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 20 of 40




 1           77.    In response to the Wall Street Journal’s February 2019 article revealing Flo

 2 Health’s invasive data sharing practices, the Federal Trade Commission (“FTC”) launched an

 3 investigation into Flo Health’s potential violation of state, federal and international privacy laws.

 4           78.    In January 2020, the FTC filed issued a complaint against Flo Health. The FTC

 5 stated that its investigation revealed that Flo Health disclosed the intimate health information of

 6 millions of Flo App users to third parties, such as Facebook, Google, Fabric, AppsFlyer and

 7 Flurry.

 8           79.    The FTC’s investigation further determined that Flo Health conveyed intimate
 9 health data in the form of Custom App Events to third parties between at least 2016 and 2019.

10           80.    Based on the findings of its investigation, the FTC determined that Flo Health had
11 violated the privacy of Flo App users in several ways, including by: violating its privacy policy by

12 disclosing its users health information to third parties; violating its privacy policy by disclosing

13 information beyond non-personally identifiable information, device identifiers, or personal data to

14 third parties; and violating its privacy policy by failing to limit third-party use of its users personal

15 information, among other claims.

16           81.    Flo Health entered into a settlement with the FTC over its alleged privacy
17 violations on January 13, 2021.

18           82.    The proposed settlement (currently subject to public comment) would require Flo

19 Health to obtain an independent review of its privacy practices and obtain the consent of app users

20 before making further disclosures of their health information.

21           83.    The proposed settlement would also prohibit Flo Health from further

22 misrepresenting the purposes for which it or entities to whom it discloses data collect, maintain,

23 use, or disclose the data; how much consumers can control these data uses; its compliance with

24 any privacy, security, or compliance program; and how it collects, maintains, uses, discloses,

25 deletes, or protects users’ personal information.

26                           TOLLING, CONCEALMENT AND ESTOPPEL

27           84.    The applicable statutes of limitation have been tolled as a result of Flo Health’s

28
                                                       20
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
          Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 21 of 40




 1 knowing and active concealment and denial of the facts alleged herein, namely its practice of

 2 disclosing intimate health data to third parties without user consent.

 3           85.     Among other things, Flo Health made misrepresentations and omissions both

 4 publicly and in its privacy policy regarding its data sharing practices. Flo Health intentionally

 5 concealed the nature and extent of its actions and intentions. To the extent the Flo App made

 6 statements regarding Flo Health’s service or its privacy policies, Flo Health either approved those

 7 statements or failed to timely correct them in service of their ongoing scheme to conceal the true

 8 nature of their conduct.
 9           86.     Plaintiff and Class Members could not, with due diligence, have discovered the full
10 scope of Flo Health’s conduct, due in no small part to Flo Health’s deliberate efforts to conceal it.

11 All applicable statutes of limitation also have been tolled by operation of the discovery rule. Under

12 the circumstances, Flo Health was under a duty to disclose the nature and significance of their data

13 and privacy policies and practices, but did not do so. Flo Health therefore is estopped from relying

14 on any statute of limitations.

15           87.     Flo Health’s fraudulent concealment and omissions are common to Plaintiff and all
16 Class members.

17                                    CLASS ACTION ALLEGATIONS

18           88.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23

19 individually and on behalf of the following Class:

20           All natural persons residing in California who used the Flo App during the period
             from June 2016 through the present, inclusive (the “Class Period”).” 17
21
             89.     Excluded from the Class is: (1) any Judge or Magistrate presiding over this action
22
     and any members of their immediate families; (2) the Defendant, Defendant’s subsidiaries,
23
     affiliates, parents, successors, predecessors, and any entity in which the Defendant or its parent has
24
     a controlling interest and their current or former employees, officers, and directors; and (3)
25

26
     17
             Plaintiff has defined the Class based on currently available information and hereby reserve the
27 right to amend the definition of the Class, including, without limitation, the Class Period.

28
                                                          21
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 22 of 40




 1 Plaintiff’s counsel and Defendant’s counsel.

 2          90.    Numerosity: The exact number of members of the Class is unknown and

 3 unavailable to Plaintiff at this time, but individual joinder in this case is impracticable. The Class

 4 likely consists of millions of individuals, and the members can be identified through Defendant’s

 5 records.

 6          91.    Predominant Common Questions: The Class’ claims present common questions

 7 of law and fact, and those questions predominate over any questions that may affect individual

 8 Class members. Common questions for the Class include, but are not limited to, the following:
 9          a.     Whether Defendant violated Plaintiff’s and Class members’ privacy rights;
10
            b.     Whether Defendant’s acts and practices complained of herein would be highly
11                 offensive to a reasonable person;

12          c.     Whether Defendant’s acts and practices amount to a breach of contract;
13          d.     Whether Defendant’s acts and practices amount to a breach of implied contract;
14
            e.     Whether Defendant was unjustly enriched;
15
            f.     Whether Defendant violated the Stored Communications Act, 18 U.S.C. § 2701, et
16                 seq.;
17          g.     Whether Defendant’s acts and practices violated California’s Confidentiality of
18                 Medical Information Act, Civil Code §56, et seq.;

19          h.     Whether Defendant’s acts and practices violated California’s Business and
                   Professions Code §17200, et seq.;
20
            i.     Whether Defendant’s acts and practices violated California’s Online Privacy
21                 Protection Act, §22575, et seq.;
22
            j.     Whether Defendant’s acts and practices violated California’s Consumer Privacy
23                 Act, §1798.100, et seq.;

24          k.     Whether Defendant’s acts and practices violated California’s Constitution, Art. 1,
                   §1;
25

26          l.     Whether Plaintiff and the Class members are entitled to equitable relief, including
                   but not limited to, injunctive relief, restitution, and disgorgement; and,
27

28
                                                      22
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 23 of 40




            m.     Whether Plaintiff and the Class members are entitled to actual, statutory, punitive
 1                 or other forms of damages, and other monetary relief.
 2          92.    Typicality: Plaintiff’s claims are typical of the claims of the other members of the
 3 Class. The claims of Plaintiff and the members of the Class arise from the same conduct by

 4 Defendant and are based on the same legal theories.

 5          93.    Adequate Representation: Plaintiff has and will continue to fairly and adequately
 6 represent and protect the interests of the Class. Plaintiff has retained counsel competent and

 7 experienced in complex litigation and class actions, including litigations to remedy privacy

 8 violations. Plaintiff has no interest that is antagonistic to those of the Class, and Defendant has no
 9 defenses unique to any Plaintiff.        Plaintiff and her counsel are committed to vigorously
10 prosecuting this action on behalf of the members of the Class, and they have the resources to do

11 so. Neither Plaintiff nor her counsel have any interest adverse to those of the other members of the

12 Class.

13          94.    Substantial Benefits: This class action is appropriate for certification because
14 class proceedings are superior to other available methods for the fair and efficient adjudication of

15 this controversy and joinder of all members of the Class is impracticable. This proposed class

16 action presents fewer management difficulties than individual litigation, and provides the benefits

17 of single adjudication, economies of scale, and comprehensive supervision by a single court. Class

18 treatment will create economies of time, effort, and expense and promote uniform decision-

19 making.

20          95.    Plaintiff reserves the right to revise the foregoing class allegations and definitions
21 based on facts learned and legal developments following additional investigation, discovery, or

22 otherwise.

23                    CALIFORNIA LAW APPLIES TO THE ENTIRE CLASS
24          96.    California substantive laws apply to every member of the Class. Flo Health’s
25 Terms of Use states “These Terms of Use (this ‘Agreement’) is a legal agreement between [users]

26 and Flo Health, Inc.”

27          97.    This agreement states that “[a]ny dispute arising from this Agreement shall be
28
                                                      23
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
           Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 24 of 40




 1 governed by the laws of the State of California without regard to its conflict of law provisions.

 2 Sole and exclusive jurisdiction for any action or proceeding arising out of or related to this

 3 agreement shall be in an appropriate state or federal court located in San Francisco County, State

 4 of California . . . .” 18

 5             98.     By choosing California law for the resolution of disputes in the agreement, Flo

 6 Health concedes that it is appropriate for this Court to apply California law to the instant dispute.

 7 Further, California’s substantive laws may be constitutionally applied to the claims of Plaintiff and

 8 the Class under the Due Process Clause, 14th Amend. § 1, and the Full Faith and Credit Clause,
 9 Art. IV. § 1 of the U.S. Constitution. California has significant contact, or significant aggregation

10 of contacts, to the claims asserted by Plaintiff and Class members, thereby creating state interests

11 to ensure that the choice of California state law is not arbitrary or unfair.

12             99.    Flo Health maintains a California postal address at 541 Jefferson Ave, Suite 100,
13 Redwood City, CA 94063-1700 and conducts substantial business in California, such that

14 California has an interest in regulating Defendant’s conduct under its laws. Defendant’s decision

15 to reside in California and avail itself of California’s laws, renders the application of California

16 law to the claims herein constitutionally permissible.

17             100.   The application of California laws to the Class is also appropriate under
18 California’s choice of law rules because California has significant contacts to the claims of

19 Plaintiff and the proposed Class, and California has a greater interest in applying its laws here than

20 any other interested state.

21                                          CLAIMS FOR RELIEF
22
                                    FIRST CLAIM FOR RELIEF
23                      Common Law Invasion of Privacy – Intrusion Upon Seclusion
                                 (On Behalf of Plaintiff and the Class)
24
               101.   Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
25
     with the same force and effect as if fully restated herein.
26

27
     18
          Terms of Use, FLO HEALTH, INC., https://flo.health/terms-of-service (effective Feb. 5, 2020).
28
                                                        24
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 25 of 40




 1           102.   Plaintiff’s asserting claims for intrusion upon seclusion must plead (1) that the

 2 defendant intentionally intruded into a place, conversation, or matter as to which plaintiff had a

 3 reasonable expectation of privacy; and (2) that the intrusion was highly offensive to a reasonable

 4 person.

 5           103.   Flo Health’s disclosure of Plaintiff’s and Class members’ intimate health data,

 6 including information concerning physical and emotional health, family planning, and romantic

 7 lifestyle, as well as their interests in making intimate personal decisions or conducting personal

 8 activities, constitutes an intentional intrusion upon Plaintiff’s and Class members’ solitude or
 9 seclusion in that Flo Health shared these intimate personal details that were intended to stay

10 private with third parties without users consent, and despite Flo Health’s express promises that it

11 would not do so.

12           104.   Plaintiff and Class members had a reasonable expectation of privacy in their
13 intimate health data. Plaintiff and Class members did not consent to, authorize, or know about Flo

14 Health’s intrusion at the time it occurred. Plaintiff and Class members never agreed that Flo

15 Health could disclose their intimate health data.

16           105.   Flo Health’s intentional intrusion on Plaintiff’s and Class members’ solitude or
17 seclusion without consent would be highly offensive to a reasonable person. Plaintiff and Class

18 members reasonably expected, based on Flo Health’s repeated assurances, that their intimate

19 health data would not be disclosed. Defendant’s conduct is especially egregious as it failed to

20 contractually restrict what third parties do with Plaintiff’s and Class members’ intimate health data

21 once it is disclosed.

22           106.   Given the extremely intimate nature of the data Flo Health collected and disclosed,

23 such as private details about users’ sexual activity, menstrual cycles, and physical and mental

24 health, this kind of intrusion would be (and in fact is) highly offensive to a reasonable person.

25           107.   The highly offensive nature of Flo Health’s intentional intrusion into Plaintiff’s and

26 Class members’ personal affairs is confirmed by its FTC settlement and the public outrage and

27 hundreds of complaints received by Flo Health after its data sharing practices were disclosed,

28
                                                       25
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
           Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 26 of 40




 1 instructing Flo Health to delete their data or their account or that they would be deleting their

 2 account.

 3             108.    Users have expressed extreme outrage in response to Flo Health’s data sharing

 4 practices:
           a.          “I’m absolutely [sic] disgusted at this invasion of my most personal
 5                     information.”
 6
               b.      “This is private personal data and I feel disgusted that you are now making
 7                     this data available to third parties.”

 8             c.      “Why would you EVER think it is ok to share that personal, private
                       information with a third party?”
 9

10             109.    Alice Berg, a 25-year old student, told the Wall Street Journal “I think it’s

11 incredibly dishonest of them that they’re just lying to their users especially when it comes to
                            19
12 something so sensitive.”

13             110.    The disclosure of intimate health data from millions of individuals without consent

14 is also highly offensive because it violates expectations of privacy that have been established by

15 general social norms. Privacy polls and studies consistently show that the overwhelming majority

16 of Americans believe one of the most important privacy rights is the need for an individual’s

17 affirmative consent before personal data, like intimate health data, is harvested or shared.

18             111.    As a result of Defendant’s actions, Plaintiff and Class members have suffered harm

19 and injury, including but not limited to an invasion of their privacy rights.

20             112.    Plaintiff and Class members have been damaged as a direct and proximate result of

21 Defendant’s invasion of their privacy and are entitled to just compensation, including monetary

22 damages.

23             113.    Plaintiff and Class members seek appropriate relief for that injury, including but

24 not limited to damages that will reasonably compensate Plaintiff and Class members for the harm

25 to their privacy interests as well as a disgorgement of profits made by Flo Health as a result of its

26   19
          Sam Schechner and Mark Secada, You Give Apps Sensitive Personal Information. Then They Tell
27 Facebook, WALL STREET JOURNAL, (Feb. 22, 2019 11:07 AM), https://www.wsj.com/articles/you-give-
     apps-sensitive-personal-information-then-they-tell-facebook-11550851636.
28
                                                         26
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 27 of 40




 1 intrusions upon Plaintiff’s and Class members’ privacy.

 2             114.     Plaintiff and Class members are also entitled to punitive damages resulting from

 3 the malicious, willful and intentional nature of Defendant’s actions, directed at injuring Plaintiff

 4 and Class members in conscious disregard of their rights. Such damages are needed to deter

 5 Defendant from engaging in such conduct in the future.

 6             115.     Plaintiff also seeks such other relief as the Court may deem just and proper.

 7                                        SECOND CLAIM FOR RELIEF
                                               Breach of Contract
 8                                      (On Behalf of Plaintiff and the Class)
 9             116.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint

10 with the same force and effect as if fully restated herein.

11             117.     Plaintiff entered into a contract with Defendant by downloading and using the Flo

12 App. In connection with using the Flo App, both parties agree to abide by Flo Health’s Terms of

13 Use (“TOU”). Plaintiff has fully complied with her obligations under the TOU with regard to her

14 use of Flo Health’s product and services.

15             118.     The TOU states that “[b]y creating an account or accessing or using the App, you

16 acknowledge that you accept and agree to be bound by the terms of this Agreement.” Plaintiff and

17 Defendant are subject to Flo Health’s Privacy Policy, which is incorporated into the TOU. 20

18             119.     Flo Health’s Privacy Policy states that it only provides users’ personal data to third

19 parties when that data “is reasonably necessary to perform their work,” which may include

20 “suppl[ying] software applications, web hosting, and other technologies for the App.” Flo Health

21 breached the contract because it did not disclose this information to “provide services in

22 connection with the App.” Flo Health allowed third parties to use this information for any

23 purposes, including for their own benefit like research, development, and targeted advertising that

24 was unrelated to the stated purpose disclosed by the Privacy Policy.

25             120.     Flo Health’s Privacy Policy stated that any information shared with third parties

26

27   20
          Terms of Use, FLO HEALTH, INC., https://flo.health/terms-of-service (effective Feb. 5, 2020).
28
                                                             27
                                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 28 of 40




 1 “exclud[ed] information regarding your marked cycles, pregnancy, symptoms, notes and other

 2 information that is entered by you and that you do not elect to share.” Flo Health breached the

 3 contract because it disclosed users’ intimate health data regarding marked cycles, fertility cycles,

 4 pregnancy and other health information in the form of Custom App Events to third parties.

 5          121.    Flo Health’s Privacy Policy stated that Flo Health would not disclose “any data

 6 related to health” to either of the mobile analytics firms AppsFlyer or Flurry. Flo Health breached

 7 the contract because it disclosed to AppsFlyer and Flurry Custom App Events which contained

 8 intimate health data.
 9          122.    Flo Health’s Privacy Policy stated that Flo Health would only provide “non-
10 personally identifiable information,” “Personal Data like device identifiers,” or “device

11 identifiers” to Facebook, Google, and Fabric. Flo Health breached the contract because it provided

12 Facebook, Google and Fabric access to Custom App Events which conveyed identifiable

13 information and intimate health data, unlike device identifiers.

14          123.    By disclosing Plaintiff’s and Class members’ intimate health data to third parties
15 without their consent, Flo Health has breached material terms of the contract.

16          124.    As a result of Flo Health’s breach of contract, Plaintiff and Class members have
17 suffered damages in an amount to be determined at trial. In addition, or in the alternative, Plaintiff

18 and Class members seek damages that will reasonably compensate Plaintiff and Class members

19 for the harm to their privacy interest. By sharing their intimate health data with third parties

20 without consent, Flo Health invaded Plaintiff’s and Class members privacy interests. As a result of

21 Flo Health’s breach of the TOU and Privacy Policy, Plaintiff and Class members have suffered

22 damages.

23                                    THIRD CLAIM FOR RELIEF
                                        Breach of Implied Contract
24                                  (On Behalf of Plaintiff and the Class)
                                           (In the Alternative)
25
            125.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
26
     with the same force and effect as if fully restated herein.
27

28
                                                        28
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 29 of 40




 1           126.   Plaintiff alleges this claim in the alternative to her Second Claim for Relief.

 2           127.   Plaintiff entered into an implied contract with Defendant by downloading and using

 3 the Flo App. In connection with using the Flo App, both parties agree to abide by Flo Health’s

 4 Terms of Use (“TOU”). Plaintiff has fully complied with her obligations under the TOU with

 5 regard to her use of Flo Health’s product and services.

 6           128.   Defendant solicited and invited prospective customers such as Plaintiff and Class

 7 members to use the Flo App with claims that they care about Plaintiff and Class members privacy

 8 rights.
 9           129.   Defendant’s offer included specific assurances from Flo Health’s privacy policy,
10 including that Flo Health would only share “certain” personal data with third parties, limited to

11 only the “information that is necessary to perform their work” in support of the Flo App.

12           130.   Plaintiff and Class members accepted Defendant’s offers by downloading the Flo
13 App and entering intimate health data into the Flo App because of these promises.

14           131.   In entering into such implied contracts, Plaintiff and Class members reasonably
15 believed that Defendant would comply with relevant laws and regulations, including privacy laws,

16 as well as their own assurances.

17           132.   Plaintiff and Class members reasonably believed that Defendant would not disclose
18 intimate information regarding their fertility cycles, lifestyle choices, and romantic relationships

19 with third parties, as stated in its privacy policy.

20           133.   Defendant’s implied promise not to disclose Plaintiff’s and Class members

21 sensitive personal information to third parties is evidenced by, e.g., the representations in Flo

22 Health’s terms of use and privacy policy set forth above.

23           134.   Plaintiff and Class members would not have downloaded or made use of the Flo

24 App in the absence of such promises.

25

26

27

28
                                                          29
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
            Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 30 of 40




 1             135.     Plaintiff and Class members fully performed their obligations under the implied

 2 contracts with Defendant by abstaining from making any “forbidden use” of the Flo App, as

 3 dictated by the Flo Health terms of service. 21

 4             136.     Defendant breached its implied contract with Plaintiff and Class members by

 5 secretly collecting and disclosing sensitive personal data for Defendant’s own benefit, in violation

 6 of the terms of use and privacy policy.

 7             137.     By disclosing Plaintiff’s and Class members’ intimate health data to third parties

 8 without their consent, Flo Health has breached material terms of the implied contract.
 9             138.     As a result of Flo Health’s breach of implied contract, Plaintiff and Class members
10 have suffered damages in an amount to be determined at trial. In addition, or in the alternative,

11 Plaintiff and Class members seek damages that will reasonably compensate Plaintiff and Class

12 members for the harm to their privacy interest. By sharing their intimate health data with third

13 parties without consent, Flo Health invaded Plaintiff’s and Class members privacy interests. As a

14 result of Flo Health’s breach of the TOU and Privacy Policy, Plaintiff and Class members have

15 suffered damages.
                                          FOURTH CLAIM FOR RELIEF
16                                             Unjust Enrichment
17                                      (On Behalf of Plaintiff and the Class)
                                               (In the Alternative)
18
               139.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
19
     with the same force and effect as if fully restated herein.
20
               140.     Plaintiff alleges this claim in the alternative to her Second Claim for Relief.
21
               141.     Plaintiff and Class members conferred a benefit upon Flo Health in the form of
22
     sensitive personal data that Defendant collected from Plaintiff and Class members, without
23
     authorization and proper compensation. Defendant has collected, disclosed, and otherwise misused
24
     this information for its own gain, providing Defendant with economic, intangible, and other
25
     benefits, including substantial monetary compensation from third parties who received Plaintiff’s
26

27
     21
          Terms of Use, FLO HEALTH, INC., https://flo.health/terms-of-service (effective Feb. 5, 2020).
28
                                                             30
                                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 31 of 40




 1 and Class members’ sensitive personal data.

 2          142.    Defendant unjustly retained those benefits at the expense of Plaintiff and Class

 3 members because Defendant’s conduct damaged Plaintiff and Class members, all without

 4 providing any commensurate compensation to Plaintiff and Class members.

 5          143.    The benefits that Defendant derived from Plaintiff and Class members rightly

 6 belong to Plaintiff and Class members. It would be inequitable under unjust enrichment principles

 7 in California and every other state for Defendant to be permitted to retain any of the profit or other

 8 benefits it derived from the unfair and unconscionable methods, acts, and trade practices alleged in
 9 this Complaint.

10          144.    Defendant should be compelled to disgorge in a common fund for the benefit of
11 Plaintiff and Class members all unlawful or inequitable proceeds it received, and such other relief

12 as the Court may deem just and proper.

13                                     FIFTH CLAIM FOR RELIEF
                                    Stored Communications Act (“SCA”)
14                                         18 U.S.C. § 2702, et seq.
                                    (On Behalf of Plaintiff and the Class)
15
            145.    Plaintiff re-alleges and incorporate the preceding allegations of this Complaint with
16
     the same force and effect as if fully restated herein.
17
            146.    The SCA provides that a person “providing an electronic communication service to
18
     the public shall not knowingly divulge to any person or entity the contents of a communication
19
     while in electronic storage by that service[.]” 18 U.S.C. § 2702(a)(1).
20
            147.    “Electronic communication” is broadly defined as “any transfer of signs, signals,
21
     writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a
22
     wire, radio, electromagnetic, photoelectronic or photooptical system that affects interstate or
23
     foreign commerce[.]” 18 U.S.C. § 2510(12).
24
            148.    “Electronic storage” is defined as “any temporary, intermediate storage of a wire or
25
     electronic communication incidental to the electronic transmission thereof; and any storage of
26
     such communication by an electronic communication service for purposes of backup protection of
27

28
                                                        31
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 32 of 40




 1 such communication[.]” 18 U.S.C. § 2510(17)(A)-(B).

 2          149.   “Electronic communication service” is defined as “any service which provides to

 3 users thereof the ability to send or receive wire or electronic communications[.]” 18 U.S.C. §

 4 2510(15).

 5          150.    “Person” is defined as “any employee, or agent of the United States or any State or

 6 political subdivision thereof, and any individual, partnership, association, joint stock company,

 7 trust, or corporation.” 18 U.S.C. § 2510(6).

 8          151.   Flo Health, as a corporation, is a person as defined under 18 U.S.C. § 2510(6).
 9          152.   Flo Health provides a service that allows Plaintiff and Class members to send and
10 receive electronic communications from Flo Health, fellow app users, and medical experts. Flo

11 Health provides this service “to the public” because Flo Health makes its Flo App freely available

12 to millions of individuals, including Plaintiff and Class members.

13          153.   Plaintiff and Class members reasonably expected that Defendant’s service did not
14 include disclosing their “electronic communications,” i.e., their data (as broadly defined), based, in

15 part, on Defendant’s failure to provide any disclosures or obtain consent for permission to do so,

16 as well as Flo Health’s affirmative misrepresentations that it would not disclose this information.

17          154.   Defendant stores Plaintiff’s and Class members’ electronic communications on
18 external servers and intentionally divulged them by disclosing this information to third parties, in

19 reckless disregard for Plaintiff’s and Class members’ privacy rights for Defendant’s own financial

20 benefit.

21          155.   Defendant’s actions were at all relevant times intentional, willful, and knowing, as

22 evidenced by the fact that this was Defendant’s routine business practice and it purposefully failed

23 to disclose this practice to consumers.

24          156.   As a result of Defendant’s violations of the SCA, Plaintiff and Class members have

25 suffered harm and injury, including but not limited to the invasion of their privacy rights.

26          157.   Pursuant to 18 U.S.C. § 2707, Plaintiff and Class members are entitled to:

27 (1) appropriate equitable or declaratory relief; (2) damages, in an amount to be determined at trial,

28
                                                      32
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 33 of 40




 1 assessed as the sum of the actual damages suffered by Plaintiff and the Class and any profits made

 2 by Defendant as a result of the violation, but in no case less than the minimum statutory damages

 3 of $1,000 per person; and (3) reasonable attorneys’ fees and other litigation costs reasonably

 4 incurred.
                                     SIXTH CLAIM FOR RELIEF
 5                  California Confidentiality of Medical Information Act (“CMIA”)
 6                                      Civil Code Section 56.06
                                 (On Behalf of Plaintiff and the Class)
 7
            158.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
 8
     with the same force and effect as if fully restated herein.
 9
            159.    Defendant is deemed a provider of health care under Civil Code Section 56.06,
10
     subdivision (b), because it offers software to consumers that is designed to maintain medical
11
     information for the purposes of allowing its users to manage their information or for the diagnosis,
12
     treatment, or management of a medical condition.
13
            160.    Specifically, the Flow App is designed for users to store, email, and print
14
     information relating to their reproductive health, such as ovulation and menstrual cycles, and/or
15
     for the diagnoses, treatment, or management of users seeking to become pregnant or treat
16
     infertility. Defendant is therefore subject to the requirements of the CMIA and obligated under
17
     subdivision (b), to maintain the same standards of confidentiality required of a provider of health
18
     care with respect to medical information its maintains on behalf of users.
19
            161.    Defendant violated Civil Code section 56.06 because it disclosed to third parties
20
     Plaintiff’s and Class members’ intimate health data without consent, including information
21
     concerning physical and emotional health, family planning, and romantic lifestyle, as well as their
22
     interests in making intimate personal decisions or conducting personal activities.
23
            162.    Defendant also negligently disclosed medical information in violation of Civil
24
     Code section 56.36 subdivisions (b) and (c) through the unauthorized disclosure of Plaintiff’s and
25
     Class members’ intimate health data.
26

27

28
                                                        33
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 34 of 40




 1                                  SEVENTH CLAIM FOR RELIEF
 2                                                CMIA
                                        Civil Code Section 56.101
 3                                 (On Behalf of Plaintiff and the Class)

 4          163.    Plaintiff re-allege and incorporate the preceding allegations of this Complaint with

 5 the same force and effect as if fully restated herein.

 6          164.    Civil Code section 56.101, subdivision (a) requires that every provider of health

 7 care “who creates, maintains, preserves, stores, abandons, destroys, or disposes of medical

 8 information shall do so in a manner that preserves the confidentiality of the information contained
 9 therein.”

10          165.    Defendant failed to maintain, preserve, and store medical information in a manner

11 that preserves the confidentiality of the information because it disclosed to third parties Plaintiff’s

12 and Class members’ intimate health data without consent, including information concerning

13 physical and emotional health, family planning, and romantic lifestyle, as well as their interests in

14 making intimate personal decisions or conducting personal activities.

15          166.    Defendant’s failure to maintain, preserve, and store medical information in a

16 manner that preserves the confidentiality of the information was, at the least, negligent and

17 violates Civil Code section 56.36 subdivisions (b) and (c).

18                                   EIGHTH CLAIM FOR RELIEF
                                                  CMIA
19
                                        Civil Code Section 56.10
20                                 (On Behalf of Plaintiff and the Class)
            167.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
21

22 with the same force and effect as if fully restated herein.
          168. Civil Code section 56.10, subdivision (a), prohibits a health care provider from
23

24 disclosing medical information without first obtaining an authorization, unless a statutory

25 exception applies.
            169.    Defendant disclosed medical information without first obtaining authorization
26

27 when it disclosed to third parties Plaintiff’s and Class members’ intimate health data without

28
                                                      34
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 35 of 40




 1 consent, including information concerning physical and emotional health, family planning, and

 2 romantic lifestyle, as well as their interests in making intimate personal decisions or conducting

 3 personal activities. No statutory exception applies. As a result, Defendant violated Civil Code

 4 section 56.10, subdivision (a).

 5           170.   Defendant also negligently disclosed medical information in violation of Civil

 6 Code section 56.36 subdivisions (b) and (c) through the unauthorized disclosure of Plaintiff’s and

 7 Class members’ intimate health data.

 8                                    NINTH CLAIM FOR RELIEF
 9                  Violations of Business and Professions Code Section 17200 Et. Seq.
                                   (On Behalf of Plaintiff and the Class)
10
             171.   Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
11
     with the same force and effect as if fully restated herein.
12
             172.   Defendant’s has engaged in unlawful, unfair, or fraudulent acts or practices, which
13
     constitute unfair competition within the meaning of Section 17200 of the Business and Professions
14
     Code.
15
             173.   Defendant engaged in unfair business practices because it made material
16
     misrepresentations and omissions, both directly and indirectly, concerning the information that Flo
17
     Health assured users it would not share with third parties, which deceived and misled users of the
18
     Flo App.
19
             174.   Defendant engaged in fraudulent business practices because it intentionally
20
     misleads and deceives users of the Flo App to believe that Defendant adheres to its representations
21
     in the applicable privacy policy. Plaintiff and Class members acted reasonably when they
22
     downloaded the Flo App and did so in an effort to monitor their health and well-being. Plaintiff
23
     and class members were injured as a result of Defendant’s violations of California’s Unfair
24
     Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
25
             175.   Defendant engaged in unlawful business practices because Defendant violated
26
     applicable California and Federal statutes and regulations, as well as violating California’s
27
     Constitutional Right to Privacy, as alleged herein.
28
                                                        35
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 36 of 40




 1              176.   Defendant’s   violations   were,    and     are,   willful,   deceptive,   unfair,   and

 2 unconscionable.

 3              177.   Defendant’s practices are therefore unfair, unlawful, and fraudulent under Cal. Bus.

 4 & Prof. Code Section 17200, et seq.

 5                                  TENTH CLAIM FOR RELIEF
 6                        Violation of Cal. Bus. & Prof. Code § 17200, et seq.
           California’s Online Privacy Protection Act, Cal. Bus. & Prof. Code § 22575, et seq.
 7                                           (“CalOPPA”)
                                 (On Behalf of Plaintiff and the Class)
 8
                178.   Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
 9
     with the same force and effect as if fully restated herein.
10
                179.   Defendant engaged in business acts and practices deemed “unlawful” under the
11
     Unfair Competition Law found at Section 17200, et seq., of the Bus. & Prof. Code, because Flo
12
     Health disclosed to third parties Plaintiff’s and Class members’ intimate health data without
13
     consent, including information concerning physical and emotional health, family planning, and
14
     romantic lifestyle, as well as their interests in making intimate personal decisions or conducting
15
     personal activities, and made material misrepresentations and omissions in the applicable privacy
16
     policy concerning the information that Flo Health assured users it would not share with third
17
     parties.
18
                180.   CalOPPA applies to Flo Health because it is an operator of a commercial website
19
     and online services that collect personally identifiable information. Cal. Bus. & Prof. Code §
20
     22575, et seq.
21
                181.   CalOPPA defines personally identifiable information as first and last name; home
22
     or other physical address, including street name and name of a city or town; e-mail address;
23
     telephone number; social security number; any other identifier that permits the physical or online
24
     contacting of a specific individual; information concerning a user that the website or online
25
     service collects online from the user and maintains in personally identifiable form in
26
     combination with an identifier described in this subdivision. Id. (emphasis added).
27

28
                                                          36
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 37 of 40




 1          182.    The intimate health data Flo Health collected and shared with third parties is

 2 “personally identifiable information.”

 3          183.    Flo Health violates CalOPPA because it assured users that it would not share their

 4 intimate health data but nevertheless disclosed this information to third parties without consent.

 5          184.    Flo Health violates CalOPPA because its privacy policy does not identify the

 6 categories of third-party persons or entities with whom Flo Health may share that data.

 7          185.    Plaintiff, individually and on behalf of the CalOPPA Class seek: (i) an injunction

 8 prohibiting Flo Health from further misrepresenting the purposes for which it or entities to whom
 9 it discloses data collect, maintain, use, or disclose the data and to implement functionality

10 sufficient to prevent the unlawful collection of users’ intimate health data in the future; (ii) relief

11 under Cal. Bus. & Prof. Code § 17200, et seq., including, but not limited to, restitution to Plaintiff

12 and other members of the CalOPPA class of money or property Flo Health acquired by means of

13 its unlawful business practices; and, as a result of bringing this action to vindicate and enforce an

14 important right affecting the public interest, (iii) reasonable attorney’s fees (pursuant to Cal. Code

15 of Civ. P. § 1021.5).
                                    ELEVENTH CLAIM FOR RELIEF
16                           Violation of the California Consumer Privacy Act
17                                    Cal. Civ. Code § 1798.100, et seq.
                                    (On Behalf of Plaintiff and the Class)
18
            186.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
19
     with the same force and effect as if fully restated herein.
20
            187.    The California Consumer Privacy Act of 2018 (“CCPA”) went into effect on
21
     January 1, 2020. This comprehensive privacy law was enacted to protect consumers’ personal
22
     information from collection and use by businesses without appropriate notice and consent.
23
            188.    Through the above-detailed conduct, Flo Health violated the CCPA by, among
24
     other things, its failure to implement and maintain reasonable security procedures to prevent the
25
     disclosure of nonencrypted or nonredacted personal information as defined in Civil Code
26
     1798.81.5 (A)(1).
27
            189.    The disclosure of personal information of users equates to that of a data breach
28
                                                        37
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 38 of 40




 1 wherein Flo Health disclosed Plaintiff’s and the Class members’ nonencrypted and nonredacted

 2 personal information to other companies, likely for monetary gain. Such unauthorized disclosure

 3 violates section Civil Code section 1798.150 and puts into the hands of other companies Plaintiff’s

 4 and the Class members’ highly intimate personal information as defined by section 1798.140.

 5          190.     In accordance with Civil Code section 1798.150(b), Plaintiff has served Defendant

 6 with notice of these CCPA violations and a demand for relief by certified mail, return receipt

 7 requested. However, Flo Health cannot cure the violation by clawing back the data shared

 8 because Flo Health has no control over the data once it has been shared with businesses Flo Health
 9 does not control, e.g. Facebook and Google.

10          191.     On behalf of Class members, Plaintiff seeks injunctive relief in the form of an order
11 enjoining Defendant from continuing to violate the CCPA. If Defendant fails to properly respond

12 to Plaintiff’s notice letter or agree to timely and adequately rectify the violations detailed above,

13 or, more likely, cannot rectify the violations detailed above, Plaintiff also will seek actual,

14 punitive, and statutory damages in an amount not less than one hundred dollars ($100) and not

15 greater than seven hundred and fifty ($750) per consumer per incident, whichever is greater;

16 restitution; attorneys’ fees and costs (pursuant to Cal. Code of Civ. P. § 1021.5) as a result of

17 bringing this action to vindicate and enforce an important right affecting the public interest; and

18 any other relief the Court deems proper as a result of Defendant’s CCPA violations.

19
                                  TWELFTH CLAIM FOR RELIEF
20            Invasion of Privacy and Violation of the California Constitution, Art. 1, § 1
21                               (On Behalf of Plaintiff and the Class)
            192.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint
22
     with the same force and effect as if fully restated herein.
23
            193.     Plaintiff had and continues to have privacy rights in her personal information,
24
     identities, data, and medical information pursuant to Article One, Section One of the California
25
     Constitution.
26
            194.     Defendant, through unlawful means, violated the California constitutional privacy
27

28
                                                        38
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
         Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 39 of 40




 1 rights    of    Plaintiff    by   Defendant’s    unauthorized    access,   copying,   distribution,     use,

 2 commercialization, and/or sale of Plaintiff’s private and personal information, identities, data, and

 3 medical information.

 4          195.     Defendant had no authorization or privilege to gain access, copy, distribute, use,

 5 commercialize, and/or sell Plaintiff’s private and personal information, identities, data, and

 6 medical information.

 7          196.     As a consequence, Plaintiff has suffered and will continue to suffer damages.

 8
                                             PRAYER FOR RELIEF
 9
            WHEREFORE, Plaintiff on behalf of herself and the proposed Class respectfully requests
10
     that the Court enter an order:
11
                     A.        Certifying the Classes and appointing Plaintiff as Class Representatives;
12

13                   B.        Finding that Defendant’s conduct was unlawful as alleged herein;

14                   C.        Awarding declaratory relief against Defendant;
15                 D.          Awarding such injunctive and other equitable relief as the Court deems just
16          and proper;

17                  E.     Awarding Plaintiff and the Class members statutory, actual, compensatory,
            consequential, punitive, and nominal damages, as well as restitution and/or disgorgement
18          of profits unlawfully obtained;
19                  F.         Awarding Plaintiff and the Class members pre-judgment and post-judgment
20          interest;

21                 G.     Awarding Plaintiff and the Class members reasonable attorneys’ fees, costs,
            and expenses; and
22
                     H.        Granting such other relief as the Court deems just and proper.
23

24

25

26

27

28
                                                         39
                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               CASE NO. ____________
        Case 3:21-cv-01099-SK Document 1 Filed 02/12/21 Page 40 of 40




 1                                      DEMAND FOR JURY TRIAL

 2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

 3 trial as to all issues triable by a jury.

 4
     Dated: February 12, 2021
 5
                                                 /s/____James M. Wagstaffe______
 6                                               James M. Wagstaffe (95535)
                                                 Frank Busch (258288)
 7                                               WAGSTAFFE, VON LOEWENFELDT,
                                                 BUSCH & RADWICK LLP
 8                                               100 Pine Street, Suite 725
                                                 San Francisco, CA 94111
 9                                               Tel: (415) 357-8900
                                                 Fax: (415) 357-8910
10                                               wagstaffe@wvbrlaw.com
                                                 busch@wvbrlaw.com
11

12                                               Carol C. Villegas (pro hac vice forthcoming)
                                                 Michael P. Canty (pro hac vice forthcoming)
13                                               Melissa H. Nafash (pro hac vice forthcoming)
                                                 Ross M. Kamhi (pro hac vice forthcoming)
14
                                                 LABATON SUCHAROW LLP
15                                               140 Broadway
                                                 New York, NY 10005
16                                               Tel: (212) 907-0700
                                                 Fax: (212) 818-0477
17
                                                 cvillegas@labaton.com
18
                                                 mcanty@labaton.com
19                                               mnafash@labaton.com
                                                 rkamhi@labaton.com
20
                                                 Attorneys for Plaintiff and the Proposed Class
21

22

23

24

25

26

27

28
                                                     40
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             CASE NO. ____________
